                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/27/2020
------------------------------------------------------------------X
                                                                  :
TRUSTEES FOR THE MASON TENDERS                                    :
DISTRICT COUNCIL WELFARE FUND,                                    :
PENSION FUND, ANNUITY FUND, AND                                   :    1:20-cv-624-GHW
TRAINING PROGRAM FUND, and JOHN J                                 :
VIRGA, in his fiduciary capacity as Director, ROBERT :                       ORDER
BONANZA, as Business Manager of the MASON                         :
TENDERS DISTRICT COUNCIL OF GREATER :
NEW YORK,                                                         :
                                              Petitioners,        :
                                                                  :
                              -against-                           :
                                                                  :
ALL CLEAN ENVIRONMENTAL, LLC,                                     :
                                                                  :
                                              Respondent. :
                                                                  :
------------------------------------------------------------------X
GREGORY H. WOODS, District Judge:
         On January 23, 2020, Petitioners, the Trustees of the Mason Tenders District Counsel

Welfare Funds, Pension Fund, Annuity Fund and Training Program Fund, and the Mason Tenders

District Council of Greater New York filed a petition to confirm an arbitration award. Dkt. No. 1.

Proceedings to confirm an arbitral award must be “treated as akin to a motion for summary

judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 108 (2d Cir. 2006). Accordingly, it is hereby

ORDERED that Petitioners shall file and serve a statement pursuant to Local Civil Rule 56.1 and

any additional materials with which they intend to support the petition, including any affidavits or

declarations attesting that the exhibits to the petition are true and correct copies of what they

purport to be, no later than February 10, 2020. Respondent’s opposition is due by March 2, 2020.

Petitioners’ reply, if any, is due by March 16, 2020.
       Petitioners are directed to serve the petition and supporting materials upon respondent by

February 3, 2020 and to file an affidavit of such service with the Court by February 5, 2020.


       SO ORDERED.
 Dated: January 27, 2020                            __________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
